Citation Nr: 1420497	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a genitourinary disability, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) from March 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2013, the Veteran testified during a Board hearing at the RO.

In October 2013 correspondence, the Veteran expressed a desire to file a claim for service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  As service connection for PTSD was denied in unappealed March 2006 and April 2006 rating decisions, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

In this decision, the Board grants service connection for erectile dysfunction.  The remaining issues are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has erectile dysfunction that is proximately due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has erectile dysfunction secondary to service-connected diabetes mellitus.

VA medical records show that the Veteran had elevated blood pressure readings and elevated blood glucose levels since as early as March 2002.  However, they do not show a diagnosis of hypertension until August 2002 or a diagnosis of diabetes mellitus until March 2006.

In a September 2009 examination report, a VA examiner noted that the Veteran's diabetic neuropathy was a contributing cause of his erectile dysfunction.  

In a February 2010 addendum, the VA examiner initially noted that the Veteran's erectile dysfunction had been diagnosed prior to his diabetes mellitus and so was most likely associated with anti-hypertensive medication.  The examiner then stated that erectile dysfunction is frequently the first complication of diabetes mellitus and can be due to multiple factors.  The examiner concluded that it is now impossible to determine a specific cause of the Veteran's erectile dysfunction and it is more likely than not secondary to multiple factors, including his diabetes and anti-hypertensive medication.  The examiner noted that it is not possible to assign a percent causation to each etiologic factor without resorting to mere speculation.

While the record shows that the Veteran was first diagnosed with hypertension and then diabetes mellitus, the record also shows that he had signs of both dating back to as early as 2002.  Further, while the examiner initially attributed the Veteran's erectile dysfunction to hypertension, the examiner later attributed the disorder to both hypertension and diabetes mellitus.  Moreover, despite the examiner's inability to quantify the percent of erectile dysfunction caused by the hypertension and the percent of erectile dysfunction caused by the diabetes mellitus, it was nevertheless the examiner's opinion that the erectile dysfunction was in part caused by the diabetes mellitus.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, is warranted.  


ORDER

Service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, is granted.


REMAND

The Veteran claims that his service-connected diabetes mellitus has increased in severity and that he has peripheral neuropathy of the upper and lower extremities, a gastrointestinal disorder, and a genitourinary disorder, all secondary to diabetes mellitus.  

The Veteran was provided a VA examination in September 2009 to ascertain the nature and severity of his diabetes mellitus and associated complications.  However, the Board finds that further examination is needed.

With respect to the diabetes mellitus, the Veteran indicated during the November 2013 hearing that his diabetes mellitus had worsened since the last VA examination.  Also, it has been over four years since that examination, and a more current examination is needed.  Thus, he should be scheduled for a new examination to determine the current severity of his diabetes mellitus.  

With respect to the peripheral neuropathy of the upper and lower extremities, while the Veteran complained of tingling and burning of the right hand and both feet, the September 2009 examination found no sensory loss and the examiner indicated that there was no neurologic disease.  While VA medical records show that the Veteran has decreased sensation in the lower extremities, those findings appear to be associated with calluses.  Although an August 2009 VA treatment note shows there was bruising consistent with loss of sensation due to diabetic neuropathy, that note was authored by a medical student with no cosigner and a diagnosis of peripheral neuropathy was never entered into the Veteran's medical chart.  Thus, the record is unclear as to whether the Veteran has peripheral neuropathy of the extremities.  However, the Veteran has testified that he continues to have pain, numbness, and tingling in the extremities.  Thus, the examination should address whether the Veteran has peripheral neuropathy of any extremity due to diabetes mellitus.

With respect to the gastrointestinal and genitourinary disorders, while the Veteran complained of constipation, and frequency and urgency of defecation and urination, the examiner did not comment on whether those complaints were due to diabetes mellitus.  Thus, opinions on those matters should be obtained.  The Veteran also claims to have diarrhea, and an August 2009 VA treatment note shows complaints of an upset stomach due to diabetes medication and frequent urination.  

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through February 2010.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since February 2010.

2.  Then, schedule the Veteran for a VA examination to determine the severity of diabetes mellitus.  All indicated tests and studies should be performed.  All pertinent pathology associated with diabetes mellitus should be noted.  The examiner should discuss the impact (if any) of diabetes mellitus on the Veteran's ability to obtain and maintain employment.  The examiner should review the claims file and note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following information:

(a)  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has peripheral neuropathy of the upper and lower extremities due to diabetes mellitus.  The examiner should address the VA podiatry notes showing decreased sensation in the lower extremities and the August 2009 VA treatment note showing bruising consistent with loss of sensation due to diabetic neuropathy authored by a medical student.  If any neurological testing is needed to provide the opinion, that testing should be conducted.

(b)  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a gastrointestinal disorder, to include constipation and diarrhea, due to or aggravated (permanently increased in severity beyond the natural progress of the condition) by diabetes mellitus or medication taken therefor.

(c)  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a genitourinary disorder, to include frequency and urgency of urination, due to or aggravated (permanently increased in severity beyond the natural progress of the condition) by diabetes mellitus.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


